



Exhibit 10.3
EVERGY, INC.
Executive Annual Incentive Plan
Effective as of July 1, 2018


Objective


The Evergy, Inc. (the “Company” or “Evergy”) Executive Annual Incentive Plan
(the “Plan”) is designed to motivate and reward officers of Evergy for the
achievement of specific key financial, operational and business goals. By
providing market-competitive target awards and additional award opportunities
for extraordinary achievements and results, the Plan both supports the
attraction and retention of senior executive talent critical to achieving the
Company’s strategic business objectives and provides financial incentives to
reward key performers.


Eligibility


Eligible participants (“Participants”) shall be the named executive officers
(“NEOs”) and non-NEOs of the Company as approved by the Compensation and
Leadership Development Committee (“Committee”) or board of directors (the
“Board”) of the Company.


Administration


The Committee and/or the Board has the full power and authority to (i) interpret
the provisions of the Plan, (ii) determine the terms and conditions of any
award, (iii) determine whether, and to what extent, awards may be forfeited or
suspended, (iv) establish, amend, suspend or waive any rules for the
administration of the Plan, (v) delegate all or part of its authority under the
Plan to one or more directors and, with respect to the day-to-day administration
and operations of the Plan (but not granting of awards or any determination of
any amounts eligible to be paid under the Plan) to officers of the Company, and
(vi) make any other determination or take any action that is deemed necessary or
desirable for the administration of the Plan. All determinations and decisions
made by the Committee pursuant to the provisions of the Plan shall be final,
conclusive and binding on all persons, and shall be given maximum deference
permitted by law.


Awards


Awards and award levels are developed and approved by the Committee, who may
seek the input of the Company’s management and one or more outside compensation
consultants and may further seek approval by the full Board. Awards are
established as a percentage of the Participant’s base salary and percentages may
vary based on the Participant’s level of responsibility, market data, internal
comparisons and other factors the Committee believes is appropriate.


Plan Year and Incentive Objectives


The Plan will be effective as of July 1, 2018 and end on December 31, 2018
unless the Committee in its sole discretion desires to have a different
performance period. The Committee will establish and approve, and if applicable,
submit for approval by the Board, specific annual objectives and performance
levels that are applicable to each Participant. The amount of a Participant’s
award will be determined in the Committee’s discretion and may differ from
Participant to Participant, based on performance against the specific objectives
and performance levels approved by the Committee. The Committee may adjust or
modify the established annual objectives or performance levels in its discretion
at any time before the end of the Plan Year.




1

--------------------------------------------------------------------------------





Each Participant will be provided a copy of the applicable objectives and
performance levels as soon as practicable after the objectives and performance
levels have been established as well as be notified as soon as practicable of
any adjustment to the applicable objectives and performance levels.


“Umbrella” Plan Funding


The Committee may elect to utilize an “umbrella” funding structure to give the
Committee structured flexibility with respect to both determining bonus amounts
and ensuring that key threshold levels of goal achievement are met. Umbrella
funding allows the Committee to exercise discretion and to differentiate bonus
amounts among officers based on individual performance and an assessment of the
individual’s achievements and overall contributions to the Company. Under this
funding structure, if initial objective performance goal(s) are achieved, Plan
award amounts will be “funded” at the superior level (200%), subject to further
reduction based on Company, division, individual or other measurable
performance. Individual awards under the Plan will not have a funding level that
exceeds 200%. An umbrella funding structure will generally consist of both one
or more primary goal(s) (“Primary Goal(s)”) and one or more Secondary Goal(s)
(as defined below). If the achievement level of the Primary Goal(s) does not
meet threshold performance, umbrella funding at the 200% level will not occur,
and earned awards will be paid based solely on the actual performance achieved
under the Secondary Goal(s) and level of the Plan objectives for the Plan Year.
Determination of final awards and funding amounts under the Plan are, at all
times, subject to Committee discretion.


For each Plan year or other applicable performance period, the Committee will
establish one or more initial performance objective(s) (the “Primary Goal(s)”)
that must be met to fund the Plan at 200%. Achievement of the Primary Goal(s) at
the threshold level will result in initial funding levels under the Plan at 200%
of all target bonus payout levels. All other Plan objective performance goals
will be considered “Secondary Goal(s).” The Committee will approve the Primary
and Secondary Goal(s) after reviewing management’s recommendations and, where
applicable, the Company’s compensation consultants’ comments, of objectives and
targets and associated risks and discussing the applicable goals and goal levels
with the Board. The Committee will exercise discretion based on achievement
levels of the Secondary Goal(s) and any other subjective factors the Committee
elects to take into account when determining earned awards.


Notwithstanding anything herein to the contrary and even in the event that none
of the Primary Goal(s) or none of the Secondary Goal(s) is achieved, the
Committee shall nevertheless retain the full discretion to pay bonus
compensation outside of the parameters of this Plan.


Payment of Awards


Earned awards will be payable to each Participant after the completion of the
Plan Year or other established performance period and as soon as practicable
following the determination by the Committee of the achievement level for the
Primary Goal(s), the Secondary Goal(s) and each of the relevant objectives
relating thereto. The awards will be paid, in the sole discretion of the
Committee, in cash, Company stock (in the form of “Bonus Shares” as defined and
under the Company’s Long-Term Incentive Plan (“LTIP”), as may be amended or
restated), or a combination of cash and stock, except to the extent receipt of
payment is properly deferred under the Company’s Nonqualified Deferred
Compensation Plan (the “NQDC Plan”). (Any earned award for which a deferral
election has been made under the NQDC Plan will result in a cash award being
deferred, as Bonus Shares are not eligible to be deferred under such plan.)
Except to the extent deferred under the NQDC Plan, in no event shall payment be
made later than the 15th day of the third month following the end of the taxable
year in which the Committee’s determination of award achievement is made.


An award for a person who becomes a Participant during a Plan Year, will be
prorated unless otherwise determined by the Committee.


2

--------------------------------------------------------------------------------







Miscellaneous


Unfunded Benefits. No benefit provided under this Plan is subject to the
Employee Retirement Income Security Act of 1974, as amended, and all benefits
under the Plan are unfunded. No Participant shall have any greater right than
the right of a general unsecured creditor of the Company.


Amendments and Termination. The Board or the Committee has the exclusive right
to terminate, modify, change or alter the Plan at any time.


Clawback or Recoupment. The Board or the Committee will, to the full extent
permitted by law, have the discretion based on the particular facts and
circumstances, to require that each Participant reimburse the Company for all or
any portion of any awards if and to the extent the awards reflected the
achievement of financial results that were subsequently the subject of a
restatement, or the achievement of other objectives that were subsequently found
to be inaccurately measured, and a lower award would have occurred based upon
the restated financial results or inaccurately measured objectives. The Board or
the Committee may, in its discretion, (i) seek repayment from the Participants;
(ii) reduce the amount that would otherwise be payable to the Participants under
current or future awards; (iii) withhold future equity grants or salary
increases; (iv) pursue other available legal remedies; or (v) any combination of
these actions. The Board or the Committee may take such actions against any
Participant, whether or not such Participant engaged in any misconduct or was
otherwise at fault with respect to such restatement or inaccurate measurement.
Unless otherwise required by law, the Board or the Committee will not, however,
seek reimbursement with respect to any awards paid more than three years prior
to such restatement or the discovery of inaccurate measurements, as applicable.


Tax Withholding. Any payment or benefit under the Plan is subject to all
applicable withholding and other taxes applicable to the entire award, which
must be satisfied by the Participant in a manner satisfactory to the Company and
in accordance with applicable law before any payment is made under this Plan.


Code Section 409A. It is intended that the payments under the Plan qualify as
short-term deferrals exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”). In the event that
any award does not qualify for treatment as an exempt short-term deferral, it is
intended that such amount will be paid in a manner that satisfies the
requirements of Section 409A. The Plan shall be interpreted and construed
accordingly.


Adopted on August 30, 2018




By:    /s/ John Sherman
Chair, Compensation and Leadership Development Committee




3